Title: From George Washington to George Augustine Washington, 8 July 1787
From: Washington, George
To: Washington, George Augustine



Dear George,
Philadelphia 8th July 1787

I have your letter of the first before me. In a late one, you have said, that application had been made to Dow, without effect, for the amount of his Bond; and therefore, Flour was sold for the use of Mr L. Washington. Does the latter mean to receive the proceeds of the flour & keep the Bond (for it was put

into his hands) too? If he does not, and the Bond is returned to you; I wish Mr Lear or yourself, would make a pointed demand of the payment, and if not received, to place it without delay in the hands of Colo. Simms—there is no other way of dealing with such Men—I shall be perfectly satisfied, if he does not pay immediately, that his only object has been that of procrastination. The Security, Major Little, might as well be spoken to first.
I did not mean that you should make any offers to Branagan, such as I mentioned, unless application first came from him—I did not expect that it was such terms as he would embrace as long at least as his money lasted; for with this I conceive he will be constantly drunk; if he possessed prudence therefore he should leave this as deposit in your hands, even if he goes elsewhere in pursuit of work; for sure I am if he takes it into keeping he will not work whilst it lasts; or if he works at all, it will be under such circumstances as to bring discredit on himself.
I did not mean to express an idea that my instructions, by not being fully complied with, proceeded from any inattention or neglect. I well know that unfavourable Seasons will disconcert any plan, however wisely laid, or judiciously calculated on; all that can be done in such cases is to come as near as possible to the original intention. What made me anxious about the Summer fallows was, that it was intended to introduce a rotation which will be defeated if I fail in the accomplishment—and for this reason it was that I recommended in my last that all the force of Oxen &ca should be given to the Plows, as well to establish this System, as to aid me in my next years Crop; without which, I must again return to Indian Corn, or some kind of Spring Crop neither of which would answer my purpose. Is there any prospect of your doing any thing to the Mill race whilst the drought continues? This you know can not be touched to advantage under any other circumstances.
How does your Pompkin Vines look? and what figure does the pease—Potatoes—Carrots & Parsnips make? Does your Turnips come up well, and do they escape the Fly? How does the Clover, and the other grass seeds which were sown this Spring look? Did you perceive any difference in the lay Wheat at Morris’s? if so which had the preference? How was it, compared with the other Wheat when they were ripe, and cut? How is the cape wheat likely to yield, & how did the latter sowed Wheat at Morris’s

(that was harrowed) come on? Did the Rye adjoining, which was so very thin when I left home, come to any thing—and how has the Spelts & flax turned out? I should suppose that all the Potatoes planted in the Pen (according to Grymes’s directions)must be rotten except the upper layer—but attend to it notwithstanding—What was the general height of your Barley and Oats particularly the former? and what is the Farmers opinion of them especially the first?
I am sorry to hear that the honey locust Seeds came up badly—pray keep them, and all these kind of things clean—and I had rather you should delay sowing the Turnip Seed than put it in grd that is not well prepared—without this my labour is lost, and I shall in vain expect a Crop.
I would not have you buy shells faster than to secure lime for Cornelius work—they will rather fall than rise—it is a natural consequence of decrease of building—What quantity of orchard grass Seed are you likely to save—and what are your prospects of Timothy seed? Give my love to Fanny and best wishes to Mr Lear. I am very sincerely and Affectly Yrs

Go: Washington


P.S. Keep the Shrubberies clean. What have you done to the Gravel Walks—or rather what remains to be done to them.

